By the Court :
Whatever may be the correct interpretation of the decree as originally rendered, so far as the right of the appellant to redeem is involved, it appears that the commissioners subsequently *230reported to the Court that they had delivered a deed to the purchaser upon making the sale.
This action of the commissioners was thereupon approved by the Court below, and an order was entered, confirming their proceedings. From this order no appeal appears to have been taken, and we think that the effect of the order of confirmation, irrespective of the language of the .decree, was to deny the right of the appellant to redeem from the sale.
Order affirmed. Bemittitur forthwith.